DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the communication filed on 09/27/2019.
3.	Acknowledgment is made of Continuing Data: This application is a CON of 16/586,367 filed 09/27/2019, now PAT 10,942,842; which is a CON of 15/750,363 filed 02/05/2018, now PAT 10,474,566; which is a 371 of PCT/US16/45822 filed 08/05/2016; which has PRO 62/201,258 filed 08/05/2015.
4.	Claims filed 02/02/2021 have been acknowledged.  Claims 1-20 are pending in the application.  

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 03/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting 
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.	Claim(s) 1-20 of the instant application is rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claim(s) 1-17 of U.S. Patent No. 10,942,842; and over claim(s) 1-17 of U.S. Patent No. 10,474,566.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.  This is a non-provisional, non-statutory obviousness type double patenting rejection.
The examiner recognizes that the instant application discloses operations for generating analytical data based on predictive model.  The related application performs similar operations with the inclusion of user interface that provides information for identifying necessary data for the generation of the analytical data.  However, one of ordinary skill in the art would recognize that they are functionally similar and not patentably distinct from each other; the claims as presented can be instrumented individually, or in combination without limitations, or without departing from the spirit and are obvious variations of the invention defined in the claim of instant application: 17/162,908. Consequently, claims 1-20 are non-provisionally rejected on the ground of non-statutory obviousness double patenting as being unpatentable over claims stated in the rejection above.  

Claim Rejections – 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

11.	Claims 1-5, 7-12, 14-18 and 20 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 103(a) as being unpatentable over the combination of Flint et al. (NPL- Scorecard Element in PMML 4.1 Provides Rich, Accurate Exchange of Predictive Models for Improved Business Decisions; hereinafter referred to as Flint), in view of Achin et al. (Pub. No. US 2015/0339572 A1; hereinafter referred to as Achin).

As per claim 1, Flint discloses a computing-system comprising: a processor communicatively coupled via a data network to a client computing system; and a non-transitory computer-readable medium storing program code that is executable by the processor; wherein the processor is configured for executing the program code to perform operations comprising:
receiving an electronic data-processing model that generates an analytical output by applying a function to input attributes weighted with modeling coefficients (See pages 16-17 – section 2. – data processing model), respectively, identifying a target data-processing platform that requires bin ranges respectively associated with the modeling coefficients and that also requires reason codes respectively associated with at least some of the bin ranges, wherein a bin range identifies a range of input attribute values and one or more modeling coefficients are valid for input attribute values within the range (See Tables 1-3 – bin ranges , wherein each reason code indicates a respective impact of a respective input attribute on the analytical output, identifying the bin ranges and the reason codes (See pages  18-19 – impact of attributes), generating executable code that implements the electronic data-processing model with the bin ranges and the reason codes, wherein the executable code includes code for implementing: (a) a first analytical function, (b) a second analytical function, and (c) segmentation logic comprising a decision tree (See page 18, second paragraph – tree model) that (d) selects the first analytical function based on a specific attribute having a first value and (e) selects the second analytical function based on the specific attribute having a second value (See pages 19-20 – analysis based on baseline); also (See page 19 – comparison of partial scores to baselines from stored data), and verifying, from a test of the executable code, that a test analytical output from the test matches an expected analytical output (See page 16, section 2; and page 17, Table 1. – verifying based on the values and specific attributes).
Although Flint discloses an integration tool for predictive model analysis; Flint does not explicitly states - from an audit file and that a test reason code from the test matches an expected reason code from the audit file.
Achin discloses a system for predictive data analytics, in which source code is generated from predictive model and an audit is performed with data stored from an external media - from an audit file and that a test reason code from the test matches an expected reason code from the audit file (See Figs 5, 8 and paragraph [0219] – audit trail).

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Flint’s integration tool for predictive model analysis, which includes analysis of reason code with various computational options; and further combine it with Achin’s source code generation/validation which is based on predicted model; thus, the combination enables optimization of a predictive model based on data analysis, which provides validity of said data to properly generate code based on said predictive model (See Flint’s Introduction and Achin’s Abstract).

As per claim 2, Flint and Achin disclose the computing system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Flint discloses wherein the electronic data-processing model comprises a regression model and wherein the modeling coefficients comprise regression coefficients, respectively (See page 16, section 2. regression model; also page 17 first paragraph).

As per claim 3, Flint and Achin disclose the computing system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Flint discloses wherein the first analytical function comprises a first decision tree function and the second analytical function comprises a second decision tree function (See page 18, second paragraph – tree model).

As per claim 4, Flint and Achin disclose the computing system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Flint discloses wherein the executable code includes additional code for generating the analytical output as a combination of decision tree functions in the electronic data-processing model (See page 18 – analytical output based on model (PMML)).

As per claim 5, Flint and Achin disclose the computing system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Flint discloses wherein the executable code implements: a mapping of the input attributes to production attributes from the target data-processing platform, and transformations of respective values of the production attributes into respective values that are compliant with the electronic data-processing model (See Table 1 and Table 2; page 18 – mapping of the values).

As per claim 7, Flint and Achin disclose the computing system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the operations further comprise generating, from the executable code, source code that implements the electronic data-processing model on the target data-processing platform (See Achin’s paragraph [0202] outputting source code).

Claims 8-12 and 14 are essentially the same as claims 1-5 and 7 except that they are set forth the claimed invention as a method, and they are rejected with the same reasoning as applied hereinabove.

Claims 15-18 and 20 are essentially the same as claims 1-4 and 7 except that they are set forth the claimed invention as a non-transitory computer-readable medium, and they are rejected with the same reasoning as applied hereinabove.

Allowable Subject Matter
12.	Claims 6, 13 and 19 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (claims 5 and 12).  The prior art of record fails to disclose the limitations: " wherein at least one of the transformations comprises a normalization of values of a production attribute” as specified by the claims.

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (IDS).
Bruesewitz et al. - Patent No. US 10,580,005 B2 A1; which teaches: Method and system for providing risk information in connection with transaction processing.

14.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198       
09/28/2021.